Citation Nr: 0842921	
Decision Date: 12/12/08    Archive Date: 12/17/08

DOCKET NO.  03-19 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death, to include as a result of exposure to 
herbicides.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran had active service from August 1953 to September 
1974.  He died in April 2002.  The appellant is his widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia.

The Board notes that in July 2004 the appellant provided 
testimony before a Veterans Law Judge who is not currently 
employed at the Board.  In this case the appellant has not 
been sent a letter advising her of this matter and asking her 
whether she desires a hearing before another Veterans Law 
Judge.  While the issuance of such a letter to the appellant 
is usually required, in light of the favorable opinion below 
such a letter is not required.  The Board finds that by 
foregoing such a letter the appellant will receive her 
benefits more quickly, and that the lack of such notice is 
not prejudicial to the appellant in any way.  

In a May 2006 decision, the Board denied the appellant's 
claim.  The appellant appealed to the United States Court of 
Appeals for Veterans Claims (Court).  In May 2007, the Court 
issued an order which granted a joint motion of the parties, 
dated in March 2007, for remand and to vacate the Board's May 
2006 decision.  A copy of the motion and the Court's Order 
have been incorporated into the claims folder.

In December 2008, the appellant's representative submitted 
additional medical evidence along with a waiver of RO review 
of that evidence.


FINDING OF FACT

The veteran's service-connected Type II diabetes mellitus 
played a material causal role in his death.  


CONCLUSION OF LAW

The criteria for service connection for the cause of the 
veteran's death have been met.  38 C.F.R. § 3.312 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  Due 
to the favorable outcome of the appellant's claim, a 
discussion of the duties to notify and assist is unnecessary.

The appellant testified in July 2004 that she believed that 
the veteran's fatal liver cancer was either caused by his 
exposure to Agent Orange during service or caused by the 
veteran's service-connected diabetes mellitus.

Service connection for the cause of a veteran's death will be 
awarded when the evidence establishes that a service-
connected disability was either the principal or a 
contributory cause of death.  See 38 C.F.R. § 3.312(a).  A 
principal cause of death is one which singly or jointly with 
some other condition, was the immediate or underlying cause 
of death or was etiologically related thereto.  See 38 C.F.R. 
§ 3.312(b).  A contributory cause of death is one which 
contributed substantially or materially to cause death, or 
aided or lent assistance to the production of death.  See 38 
C.F.R. § 3.312(c).

At the time of the veteran's death he had service connection 
in effect for Type II diabetes mellitus.  The veteran's death 
certificate reveals that the veteran died in April 2002 due 
to malignant hepatoma.  

The appellant submitted a September 2004 statement from the 
veteran's private physician.  This physician indicated that 
the veteran's diabetes may well have contributed to a 
decreased immune system.

The record contains an undated letter from a VA 
endocrinologist that appears to have been received by VA in 
August 2008.  Such was in response to the Board's request for 
an expert medical opinion.  The VA physician stated that he 
had reviewed the veteran's medical records, which indicated 
that the veteran developed diabetes in the early 1980s.  He 
noted that the possibility of the veteran's Type II diabetes 
mellitus contributing to the development of hepatocellular 
carcinoma could not be ruled out.

In a December 2008 statement, a private physician consulting 
for The American Legion noted that she had reviewed the VA 
physician's opinion.  She stated that Type II diabetes 
mellitus has been known to result in an inadequate 
functioning immune system, and that the immune system first 
must be compromised before a cancer can become established.  
It was her opinion that it was at least as likely as not that 
the veteran's Type II diabetes mellitus and its effects on 
the veteran's immune system contributed to the development 
and evolution of the hepatocellular cancer and his subsequent 
demise.  

The Board finds that the evidence is in equipoise as to 
whether the veteran's service-connected Type II diabetes 
mellitus substantially and materially contributed to his 
death from liver cancer.  See Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  Additionally, there are no medical opinions 
against the appellant's claim.  Accordingly, service 
connection for the cause of the veteran's death is warranted.


ORDER

Service connection for the cause of the veteran's death is 
granted.



____________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


